El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
Los lieelios alegados en la demanda y admitidos por la moción para desestimarla por no aducir hechos constituti-vos de causa de acción, son como sigue;
El demandado Américo Andrini y Bernabela Cruz vivie-ron públicamente en concubinato durante los años 1910 a 1934, naciendo como fruto de esas relaciones los siete de-mandantes, los cuales fueron inscritos en el registro civil como hijos naturales de Bernabela. El demandado los ha tratado siempre como hijos, proveyendo para-su sosteni-miento y educación y sosteniendo relaciones de padre e hi-jos desdo su nacimiento hasta el presente, pero se ha negado a reconocerlos' como hijos naturales apara los efectos de po-der llevar además del apellido do la madre, el apellido del padre”. Piden sentencia por la que se declare que todos los demandantes son hijos naturales reconocidos de Américo Andrini y de Bernabela Cruz y se ordene la anotación del reconocimiento al margen de la inscripción del nacimiento de cada uno de los demandantes.
La alegada insuficiencia de la demanda se basa en que en la misma no se alega afirmativamente que los padres de los demandantes pudieron haber contraído matrimonio al tiempo de la concepción y nacimiento de cada uno de ellos. Sos-tiene el demandado que esa alegación es necesaria para de-terminar una causa de acción, tanto más cuanto que en la *126súplica de la demanda los demandantes piden qne se les declare hijos naturales reconocidos de Américo Andrini, pero sin limitar ese reconocimiento “al solo efecto de llevar el apellido de sus padres”.
La corte inferior dictó su resolución desestimando la de-manda y concediendo a los demandantes diez días para en-mendarla. Denegada la reconsideración, solicitaron los de-mandantes que se dictase sentencia sobre las alegaciones y habiendo sido dictada, los demandantes apelaron.
Como primer señalamiento se alega que la corte inferior erró al interpretar la Ley núm. 243 de mayo 12 de 1945 (pág. 815) en el sentido de que la misma es de ca-rácter prospectivo solamente.
La Ley núm. 229, aprobada en 12 de mayo de 1942-((I) pág. 1297), dispone: (1) que todos los hijos nacidos fuera de matrimonio con posterioridad a la vigencia de dicha ley serán hijos naturales, independientemente de que sus padres hubieren podido o no contraer matrimonio al tiempo en que dichos hijos fueron concebidos; y (2) que los nacidos fuera de matrimonio antes de comenzar a regir la mencionada ley “y qne no tenían la condición de hijos naturales según la legislación anterior”, podrán ser reconocidos por acción vo-luntaria de sus padres, y en defecto de éstos, por la de los herederos(1)
Interpretando la disposición de la sección 1 de dicha Ley, en mayo 9 de 1945 resolvimos en Correa v. Sucesión Pizá, 64 D.P.R. 987, quo la misma “de.su. propia faz opera pros-*127pectivamente”, o sea que el único hijo adulterino que ad-quiere al nacer la condición de hijo natural es el nacido con posterioridad a la fecha en que entró en vigor la nueya ley; que de acuerdo con la sección 2 de la misma ley, el hijo adul-terino nacido antes del 12 de mayo de 1942, puede ser reco-nocido, a todos los efectos legales, por la £ s acción' volunta-ria” del padre o por la de las personas con derecho a su herencia; y que.las actuaciones de un padre, con posterio-ridad a 1942, manteniendo a un hijo- adulterino y admitiendo su paternidad, no constituyen la “acción voluntaria” del padre que requiere el estatuto para el reconocimiento del hijo adulterino, pues esa acción voluntaria dehe hacerse constar en una inscripción, en un testamento o en cualquier docu-mento público otorgado por el padre.
Tres días después de dictada nuestra decisión en Correa v. Sucesión Pizá, supra, la Legislatura aprobó, para regir in-mediatamente, la Ley número 243 de 12 de mayo de 1945, para enmendar la sección 2 de la Ley número 229 de 12 de mayo de 1942, supra, mediante la adición a la misma de un nuevo párrafo que dice así:
“En caso de que los hijos a que se refiere esta Sección no fueren reconocidos por la acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, dichos hijos se considerarán hijos naturales al solo efecto de llevar el apellido de sus padres. La acción para este reconocimiento se tramitará de acuerdo con el procedimiento que fija el Código Civil de Puerto Kico para el reconocimiento de hijos naturales;, entendiéndose, sin embargo, que tal reconocimiento solo tendrá el alcance que aquí se ex-presa. ■ ’ (Bastardillas nuestras.)
La corte inferior resolvió que la precedente disposición es también de carácter prospectivo, “pues la enmienda sola-mente se refiere para (sie) el caso de que no siendo los hi-jos reconocidos voluntariamente por sus padres y en defecto de éstos por las personas con derecho a su herencia, enton-ces los hijos se considerarán hijos naturales al solo efecto *128de llevar el apellido de sus padres y no hay nada en la ley que le dé carácter retroactivo”. Resolvió, además, que la ley que regula los derechos de las partes es la que regía al momento del nacimiento de los demandantes; y que para que la demanda aduzca hechos suficientes dehe alegarse en ella la aptitud de los padres para poder contraer matrimo-nio al tiempo de la concepción como del nacimiento.
La interpretación del estatuto por la corte sentenciadora es claramente errónea. Los hijos a que se refiere la sección 2 dé la Ley, según.quedó enmendada por la Ley de 12 de mayo de 1945, son los mencionados en el primer párrafo de dicha sección 2 enmendada, o sean “los hijos nacidos fuera de matrimonio con anterioridad a .la fecha. de vigencia de esta Ley y que no tenían la condición de hijos naturales se-gún la legislación anterior”. De acuerdo, pues, con la sec-ción 2 enmendada, el hijo adulterino nacido antes del 12 de mayo de 1945 tiene derecho (1) a ser reconocido por acción voluntaria de sus padres o de los herederos de éstos; y (2) en ausencia de la acción voluntaria, a ser considerado como hijo natúral “al solo efecto de llevar el apellido de sus padres”. Las disposiciones de la sección 2 enmendada no pue-den referirse en modo alguno ni ser aplicables al hijo adul-terino nacido con posterioridad a la fecha de vigencia de la Ley de 12 de mayo de 1942, pues éste, de conformidad con lo dispuesto en la sección 1 de la misma ley, tiene desde el momento de su nacimiento la condición de hijo natural a todos los efectos legales, independientemente de que sus padres hubieren podido contraer matrimonio al tiempo de su concepción.
¿Erró la corte inferior al'resolver que la demanda es maldiciente porque en ella no se alega que el demandado y Bernahela- Cruz pudieran haberse casado en la fecha de la concepción de los demandantes?
Las fechas en que nacieron cada uno de los demandantes, según ce alegan en la demanda, son todas anteriores a la *129fecha en qne comenzó a regir la Ley de 12 de mayo de 1942, Se alega en la demanda qne los padres de los demandantes vivieron en concubinato desde 1910 a 1934, naciendo el primer hijo en el año 1912 y el séptimo en 1928; que el padre siempre los ha tratado y considerado como hijos; y que el padre, habiendo sido requerido para que extienda a los de-mandantes el reconocimiento de hijos naturales “para los efectos de poder llevar además del apellido de la madre el apellido del padre”, se ha negado a ello.
La demanda, a nuestro juicio, aduce hechos suficientes, Los demandantes, concebidos mientras sus padres vivían en público concubinato, no pueden tener más que una u otra de estas dos condiciones: (a) la de hijos naturales, con todos; los derechos que a éstos concede el Código Civil, ci en la fecha de su concepción sus padres eran solteros y podían haberse casado; o (b) la de hijos adulterinos, con los dere-chos que a éstos reconoce la Ley número 229 de 12 de mayo de 1942, enmendada por la número 243 de 12 de’ mayo de 1945, o sea (1) el de ser considerados como hijos naturales.», a todos los efectos legales, si nacieron después del 12 de mayo- de 1942; o (2) en defecto de un reconocimiento por acción voluntaria del padre o de sus herederos, el derecho a ser considerados como hijos naturales “al sólo efecto de llevar el apellido de sus padres”, si hubieren nacido con an-terioridad a la vigencia de la Ley de 12 de mayo do 1945.
Para reclamar el derecho a llevar el apellido del padre no es necesario alegar el estado de soltería de los padres a la fecha de la concepción. El hecho de que en la súplica de la demanda no se limite el reconocimiento que se pide al uso del apellido del padre, en nada puede afectar la cuestión sobre la suficiencia o insuficiencia de los hechos alegados en la demanda. La súplica no forma parte ds la demanda; y la corte no está obligada a dictar sentencia de acuerdo con la súplica. La Eegla 54(c) de las Eeglas de Enjuiciamiento Civil dispone qne “toda sentencia definitiva *130concederá el remedio a que tenga derecho la parte en cuyo, favor se dicte, aun cuando ésta no haya solicitado tal reme-dio en sus alegaciones5’. Los hechos alegados en la demanda, de ser prohados, son suficientes a nuestro juicio para justi-ficar una sentencia de reconocimiento de los demandantes como hijos naturales al solo efecto de llevar el apellido del demandado. En ausencia de una alegación y de prueba del estado de soltería de los padres al tiempo de la concepción de los hijos demandantes, una sentencia de reconocimiento como hijos naturales a todos los efectos legales no estaría justificada.
La corte inferior erró al desestimar la demanda. La <sen-tencia recurrida debe ser revocada y el caso devuelto para ulteriores procedimientos no inconsistentes con esta opinión.

“ Sección 1. — Serán hijos naturales todos los nacidos fuera de matrimo-nio con posterioridad a la fecha de vigencia de esta Ley, independientemente de que sus padres hubieren podido o no contraer matrimonio al tiempo de la concepción de dichos hijos. Estos hijos quedarán legitimados por el subsiguiente matrimonio de sus padres entre sí.
“Sección 2. — Los hijos nacidos fuera de matrimonio con anterioridad a la fecha de vigencia de etsa Ley y que no tenían la condición de hijos naturales según. la legislación anterior, podrán ser reconocidos por acción voluntaria de sus padres, y en defect® de éstos, por la de las personas con derecho a su he-rencia, a todos los efectos legales. Estos hijos quedarán legitimados por el sub-siguiente matrimonio de sus padres entre sí.